     Case 2:12-cr-00001-MLCF-MBN Document 2154 Filed 11/17/20 Page 1 of 5



                       UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                          CRIMINAL ACTION


v.                                                                 NO. 12-1


DERRICK SMOTHERS                                                  SECTION “F”


                             ORDER AND REASONS

       Before the Court is the defendant Derrick Smothers’ pro se

motion      for      compassionate           release      under      18      U.S.C.

§ 3582(c)(1)(A)(i).        For the following reasons, the motion is

DENIED.

                                     I.

       On October 12, 2016, this Court sentenced Derrick Smothers to

235 months’ imprisonment for crimes relating to his membership in

the   Hankton     Group,   a criminal        enterprise   involved in       murder,

bribery,    money    laundering,   and       drug   trafficking. 1        Now,   with

roughly forty percent of his sentence remaining, Smothers moves

for compassionate release in light of the COVID-19 pandemic.

       Because the Government concedes that Smothers has exhausted

his administrative rights to appeal the Bureau of Prisons’ refusal



1    To be specific, Smothers pled guilty to conspiracy to violate
the Federal RICO Act and conspiracy to distribute and possess with
intent to distribute 28 grams or more of cocaine base.
                                         1
   Case 2:12-cr-00001-MLCF-MBN Document 2154 Filed 11/17/20 Page 2 of 5



to bring a motion on his behalf, the sole and dispositive issue

raised     by   Smothers’       motion    is     whether      “extraordinary      and

compelling      reasons     warrant        [Smothers’         proposed     sentence

reduction],” “after considering the factors set forth in section

3553(a)    to   the   extent    they     are   applicable.”         See   18   U.S.C.

§ 3582(c)(1)(A)(i).

                                         II.

      As is now conventionally understood, the continued spread of

COVID-19 poses at least some health risk to all Americans, whether

incarcerated or not. In this unfortunate but increasingly familiar

reality, when a defendant moving for compassionate release cannot

persuasively     demonstrate      an     affirmative       likelihood     that    the

pandemic places him at a particularly greater risk than a typical

law-abiding citizen in general society, a judicial reduction of

his   validly    imposed       sentence       will   seldom    be    warranted     by

“extraordinary and compelling reasons.”

      Such is the case here.        As detailed below, Smothers’ proposed

sentence     reduction     is    not     warranted     by     extraordinary       and

compelling reasons because Smothers has failed to demonstrate that

COVID-19 places him at a particularly significant risk of suffering

severe medical harm.           Moreover, consideration of the § 3553(a)

factors and the probable effect Smothers’ early release would have

on society confirm this finding.



                                          2
    Case 2:12-cr-00001-MLCF-MBN Document 2154 Filed 11/17/20 Page 3 of 5



                                          A.

      Apart from generalized concerns about contracting COVID-19, 2

Smothers cites his hypertension, obesity, and elevated A1C level

as medical conditions making him particularly susceptible to the

virus.        The     Government     reads        Smothers’   medical     records

differently,        concluding     that    Smothers     merely    suffers      from

hypertension that is successfully managed by medication and skin

and scalp problems.        Compare Mot. at 2–3, with Opp. at 11.               For

present purposes, the Court takes Smothers’ claims about his own

health at face value and assumes arguendo that Smothers is indeed

ailed    by   hypertension,      obesity,        and   an   A1C   level   of    5.8

(pre-diabetes).

      Neither of Smothers’ alleged medical conditions place him at

a significantly heightened risk of dire COVID-19 complications.

Indeed, as another section of this court has noted, “courts have

found that hypertension does not amount to an extraordinary or

compelling reason for release.”                United States v. Chambers, 2020

WL 4260445, at *4 (E.D. La. July 24, 2020) (collecting cases).

And the same goes for obesity and pre-diabetes, which, while

generally understood to heighten an individual’s susceptibility to




2    As courts have repeatedly held, generalized concerns about
the spread of COVID-19 do not justify compassionate release. See,
e.g., United States v. Williams, 2020 WL 5311383, at *1 (E.D. La.
Sept. 4, 2020).

                                          3
     Case 2:12-cr-00001-MLCF-MBN Document 2154 Filed 11/17/20 Page 4 of 5



COVID-19,     do    not    place        an    individual’s           life   or   limb    at    a

sufficiently        severe     risk          to       be    deemed     “extraordinary         and

compelling”        under     the        delicate           balancing     test    imposed      by

§ 3582(c)(1)(A)(i).          The extensive precautionary measures the BOP

has instituted in response to the pandemic further limit the

relative risk Smothers faces due to the pandemic.                            See Opp. at 2–

6.

                                                  B.

       An equally important consideration under § 3582(c)(1)(A)(i)’s

balancing test is the health and safety of the law-abiding public.

This factor weighs against Smothers’ early release as well, given

Smothers’     involvement          in    a    violent         criminal      enterprise     that

trafficked untold quantities of dangerous drugs.

       As the Government notes, Smothers’ criminal history is long

and troubling.        Smothers’ first conviction – for possession of

stolen property - occurred when he was just 15.                             From there, his

rap sheet grew to include a variety of drug and weapons arrests,

and even an arrest for attempted first-degree murder.                             See id. at

19–20.    Smothers’ instant conviction relates to his involvement in

a group that menaced New Orleans with violence and sophistication

– and flooded the streets with illegal drugs that surely caused

many others medical harm.                 See, e.g., United States v. Hankton,

2020 WL 6469978, at *1 (E.D. La. Nov. 3, 2020) (further detailing

the group’s criminal operations).

                                                  4
   Case 2:12-cr-00001-MLCF-MBN Document 2154 Filed 11/17/20 Page 5 of 5



     Thus, it is possible – if not likely - that Smothers “would

be a danger to the community if released.” United States v. Mazur,

457 F. Supp. 3d 559, 565 (E.D. La. 2020).

                              *     *     *

     In sum, the facts before the Court           do not suggest that

COVID-19 poses a greater threat to Smothers than Smothers poses to

society.   Thus, the Court finds no “extraordinary and compelling

reasons” for granting Smothers’ proposed sentence reduction.

     Accordingly, IT IS ORDERED: that the defendant’s motion is

DENIED without prejudice to the defendant’s ability to re-file as

changing circumstances may warrant.



                            New Orleans, Louisiana, November 17, 2020




                                  ______________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




                                    5
